         Case 2:13-cr-00095-JCM-PAL Document 54 Filed 10/30/20 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     PAUL D. RIDDLE
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Paul_Riddle@fd.org
 6
     Attorney for Travis Schultz
 7
 8                               UNITED STATES DISTRICT COURT

 9                                    DISTRICT OF NEVADA

10
     UNITED STATES OF AMERICA,                           Case No. 2:13-cr-00095-JCM-PAL
11
                    Plaintiff,                              STIPULATION TO CONTINUE
12                                                         DEADLINE TO SUPPLEMENT TO
            v.
                                                           MOTION FOR COMPASSIONATE
13
     TRAVIS SCHULTZ,                                                 RELEASE
14                                                                 (First Request)
                    Defendant.
15
16
            IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
17
     Trutanich, United States Attorney, and Elizabeth O. White, Assistant United States Attorney,
18
     counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
19
     and Paul D. Riddle, Assistant Federal Public Defender, counsel for Travis Schultz, that the
20
     Supplement to Motion for Compassionate Release deadline currently scheduled on October 30,
21
     2020, be vacated and continued to a date and time convenient to the Court, but no sooner than
22
     twenty-one (21) days.
23
            This Stipulation is entered into for the following reasons:
24
            1.      Mr. Schultz will have exhausted his administrative remedies in approximately
25
     two weeks.    Undersigned counsel wishes to wait until Mr. Schultz has exhausted his
26
     administrative remedies prior to filing the supplement to his motion in this case. Accordingly,
         Case 2:13-cr-00095-JCM-PAL Document 52
                                             54 Filed 10/29/20
                                                      10/30/20 Page 2 of 3




 1   the parties agree that a three-week continuance is appropriate and respectfully request an
 2   extension of three weeks.
 3          2.     The defendant is in custody and agrees with the need for the continuance.
 4          3.     The parties agree to the continuance.
 5          This is the first request for a continuance of the Compassionate Release Supplement.
 6          DATED this 29th day of October, 2020.
 7
 8    RENE L. VALLADARES                            NICHOLAS A. TRUTANICH
      Federal Public Defender                       United States Attorney
 9
10
      By /s/ Paul D. Riddle                         By /s/ Elizabeth O. White
11    PAUL D. RIDDLE                                ELIZABETH O. WHITE
      Assistant Federal Public Defender             Assistant United States Attorney
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                    2
        Case 2:13-cr-00095-JCM-PAL Document 54 Filed 10/30/20 Page 3 of 3




 1                             UNITED STATES DISTRICT COURT

 2                                 DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                        Case No. 2:13-cr-00095-JCM-PAL
 4
                  Plaintiff,                          ORDER
 5
           v.
 6
     TRAVIS SCHULTZ,
 7
                  Defendant.
 8
 9
10         IT IS THEREFORE ORDERED that the Compassionate Release Supplement deadline

11   currently scheduled for Friday, October 30, 2020, be vacated and continued to

12    November 20, 2020 by 5:00 p.m.
     ________________

13                October
           DATED this      30,of2020.
                      ___ day    October, 2020.

14
15
                                             UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                  3
